DETAILED ACTION
This office action is a response to the 371 application entering national stage from PCT/CN2017/113999 filed on November 30, 2017.
Claims 28-47 are pending.
Claims 28, 34-38 and 43-47 are rejected.
Claims 29-32 and 39-42 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 17, 2020 and October 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28, 33, 38 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Barkley et al. U.S. Patent Application Publication 2004/0248553, hereinafter Barkley, in view of Bennis U.S. Patent Application Publication 2014/0269300, hereinafter Bennis, and Aksu U.S. Patent Application Publication 2016/0381600, hereinafter Aksu.

Regarding Claim 28, Barkley discloses a data packet transmission method (Abstract; Figure 1-3; Paragraph [0021-0026]) , comprising: 
obtaining N application programs running on a terminal, wherein N is an integer greater than 0 (Figure 3; Paragraph [0031] determination may be made internally by an application on 
Barkley discloses data transmission in which a determination is made on a number of applications running on a terminal. Barkley fails to disclose determining whether an unlicensed frequency band is in a congestion state or not when the N application programs comprise an application program comprising a low-latency service.
However, Bennis more specifically teaches determining whether an unlicensed frequency band is in a congestion state or not when the N application programs comprise an application program comprising a low-latency service (Paragraph [0021-0024 and 0038-0048] a self-organizing, traffic off-loading framework is proposed. In this framework, small cells (seamlessly) steer their respective traffic between 3G and Wi-Fi radio access technologies (RATs) as a function of (heterogeneous) users' traffic requirements, network load, and interference levels. Leveraging the unlicensed but potentially congested Wi-Fi band, small cells engage in a long-term self-organizing process by learning their optimal transmission configuration over both licensed and unlicensed bands. a proactive look-ahead scheduling mechanism is used by which traffic suitable for delay-tolerant applications (e.g., e-mail) is off-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley with the teachings of Bennis. Bennis provides a solution in which better managed small cell operation transmitting over the licensed spectrum can yield better overall network performance gains (Barkley Abstract; Paragraph [0001-0008]).
Barkley in view of Bennis disclose a data transmission method in which low latency applications are identified and a determination is made whether a unlicensed frequency band is in a congestion state. Barkley in view of Bennis briefly disclose scheduling of a data packet of the terminal to a licensed band but fail to explicitly disclose instructing a network device to schedule a data packet of the terminal to a licensed frequency band for transmission when the unlicensed frequency band is in a congestion state.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley in view of Bennis with the teachings of Aksu. Aksu provides a solution in which a system utilizes a base station to perform carrier aggregation in which multiple carriers are used for a particular user device to improve throughput, latency, and reliability experienced by the particular user device (Aksu Abstract; Paragraph [0009-0016]).


Regarding Claim 33, Barkley in view of Bennis and Aksu disclose the method and apparatus according to Claim 28 and 38. Barkley in view of Bennis and Aksu further disclose wherein the determining that the N application programs comprise the application program comprising the low-latency service comprises: collecting, in a preset period, statistics about a data transmission rate of a data packet of each of the N application programs, and when a data transmission rate of a data packet of at least one of the N application programs is greater than a fourth threshold, determining that the application program comprising a low-latency service is running on the terminal (Barkley Paragraph [0031] Some applications are more sensitive to latency requirements and will be referred to herein as low latency applications. Such low latency application include, for example, voice over IP, video, interactive whiteboard, video teleconferencing, or streaming applications (e.g., music streaming) especially if those streaming application have limited buffering capability. The wireless device 220 may make this determination in response to an express statement by the application, or may simply infer the same based on an identification of the application. For example, the wireless device may maintain a list of application identifiers associated with those applications that are (or are not) low latency applications.)

Regarding Claim 38, Barkley discloses a communications apparatus, comprising: a processor (Abstract; Figure 1-3; Paragraph [0021-0026]), configured to:
obtain N application programs that are running on the terminal, wherein N is an integer greater than 0 (Determination may be made internally by an application on the wireless device or in response to an indication from an independent agent internal or external to the wireless device. Some applications are more sensitive to latency requirements and will be referred to herein as 
Barkley discloses data transmission in which a determination is made on a number of applications running on a terminal. Barkley fails to disclose determine whether an unlicensed frequency band is in a congestion state. 
However, Bennis more specifically teaches determine whether an unlicensed frequency band is in a congestion state (Paragraph [0021-0024 and 0038-0048] a self-organizing, traffic off-loading framework is proposed. In this framework, small cells (seamlessly) steer their respective traffic between 3G and Wi-Fi radio access technologies (RATs) as a function of (heterogeneous) users' traffic requirements, network load, and interference levels. Leveraging the unlicensed but potentially congested Wi-Fi band, small cells engage in a long-term self-organizing process by learning their optimal transmission configuration over both licensed and unlicensed bands. a proactive look-ahead scheduling mechanism is used by which traffic suitable for delay-tolerant applications (e.g., e-mail) is off-loaded to the Wi-Fi network while delay stringent applications (e.g., video, streaming, and the like) are steered towards the licensed spectrum with quality-of-service (QoS) guarantees. This long-term self-organizing learning process on the Wi-Fi band is carried out on a faster time-scale, as compared to the licensed band, in which the goal is to balance the load between both RATs. Providing the cross-system learning 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley with the teachings of Bennis. Bennis provides a solution in which better managed small cell operation transmitting over the licensed spectrum can yield better overall network performance gains (Barkley Abstract; Paragraph [0001-0008]).
Barkley in view of Bennis disclose a data transmission method in which low latency applications are identified and a determination is made whether a unlicensed frequency band is in a congestion state. Barkley in view of Bennis briefly disclose scheduling of a data packet of the terminal to a licensed band but fail to explicitly disclose a transceiver, configured to: instruct a network device to schedule a data packet of the terminal to a licensed frequency band for transmission when the N application programs comprise an application program comprising a low-latency service and the unlicensed frequency band is in a congestion state.
However, Aksu more specifically teaches a transceiver, configured to: instruct a network device to schedule a data packet of the terminal to a licensed frequency band for transmission when the N application programs comprise an application program comprising a low-latency service and the unlicensed frequency band is in a congestion state (Figure 1-4; Paragraph [0043-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley in view of Bennis with the teachings of Aksu. Aksu provides a solution in which a system utilizes a base station to perform carrier aggregation in which multiple carriers are used for a particular user device to improve throughput, latency, and reliability experienced by the particular user device (Aksu Abstract; Paragraph [0009-0016]).

Regarding Claim 43, Barkley in view of Bennis and Aksu disclose the method and apparatus according to Claim 28 and 38. Barkley in view of Bennis and Aksu wherein the processor is configured to: determine that the application program comprising the low-latency service is running on the terminal when the terminal determines that the N application programs comprise an application program that is the same as an application program in an application .

Claims 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Barkley in view of Bennis and Aksu as applied to claim 28 and 38 above, and further in view of Jang et al. U.S. Patent Application Publication 2017/0311170, hereinafter Jang.

Regarding Claim 34 and 44, Barkley in view of Bennis and Aksu disclose the method and apparatus according to Claim 28 and 38. Barkley in view of Bennis and Aksu disclose detecting a congestion state but fail to disclose wherein the instructing the network device to schedule the data packet of the terminal to the licensed frequency band for transmission comprises: instructing, by sending capability information of the terminal to the network device, the network device to schedule the data packet of the terminal to the licensed frequency band for transmission, wherein the capability information indicates that the terminal does not have a capability of supporting licensed assisted access (LAA).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley in view of Bennis and Aksu with the teachings of Jang. Jang provides a solution in which a terminal can guide the detaching of the setup of the second band cell without detaching from the base station or changing the UE capability information. The base station that has received the internet database connector (IDC) indication message can detach the second band cell related setup information from the terminal in order to prevent the collision in the second band (Jang Abstract; Paragraph [0009-0017]).

Claims 35 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Barkley in view of Bennis and Aksu as applied to claim 28 and 38 above, and further in view of Gupta et al. U.S. Patent Application Publication 2018/0124643, hereinafter Gupta.

Regarding Claim 35 and 45, Barkley in view of Bennis and Aksu disclose the method and apparatus according to Claim 28 and 38. Barkley in view of Bennis and Aksu disclose detecting a congestion state but fail to disclose wherein the instructing, the network device to 
However, Gupta more specifically teaches wherein the instructing, the network device to schedule the data packet of the terminal to the licensed frequency band for transmission comprises: when a channel quality indicator CQI in the unlicensed frequency band is less than or equal to a preset CQI, instructing, by sending the CQI in the unlicensed frequency band to the network device, the network device to schedule the data packet of the terminal to the licensed frequency band for transmission (Figure 5; Paragraph [0028] The device can calculate the Channel Quality Indicator (CQI) of the LTE-U it is operating on with the LTE-U eNodeB. At 540, if 540 the CQI is greater than a threshold, then the device can continue operation with the LTE-U eNodeB. At 540, if the CQI is less than a threshold, at 530, the device can disable LTE-U communication. According to a possible implementation, the CQI can be based on a Packet Error Rate (PER), where a high packet error rate can result in a low CQI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley in view of Bennis and Aksu with the teachings of Gupta. Gupta provides a solution which enables using long term evolution advanced to provide better and more reliable links, better performance, better efficiency in Medium Access Control (MAC), better wireless communication device management and excellent coverage (Gupta Abstract; Paragraph [0002-0004 and 0021]).

Claims 36 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Barkley in view of Bennis and Aksu as applied to claim 28 and 38 above, and further in view of Xu et al. U.S. Patent Application Publication 2018/0109987, hereinafter Xu.

Regarding Claim 36 and 46, Barkley in view of Bennis and Aksu disclose the method and apparatus according to Claim 28 and 38. Barkley in view of Bennis and Aksu disclose detecting a congestion state but fail to disclose wherein the instructing the network device to schedule the data packet of the terminal to the licensed frequency band for transmission comprises: instructing, by sending an A2 event measurement report corresponding to the unlicensed frequency band to the network device, the network device to schedule the data packet of the terminal to the licensed frequency band for transmission, wherein the A2 event measurement report is used to indicate that signal quality of the unlicensed frequency band that has been configured for the terminal is less than a first quality threshold.
However, Xu more specifically teaches wherein the instructing the network device to schedule the data packet of the terminal to the licensed frequency band for transmission comprises: instructing, by sending an A2 event measurement report corresponding to the unlicensed frequency band to the network device, the network device to schedule the data packet of the terminal to the licensed frequency band for transmission, wherein the A2 event measurement report is used to indicate that signal quality of the unlicensed frequency band that has been configured for the terminal is less than a first quality threshold (Paragraph [0070 and 0110] The user equipment communicates with the base station over a primary component carrier PCC (corresponding to a primary cell Pcell) on a licensed frequency band and a secondary component carrier SCC (corresponding to a secondary cell Scell) on an unlicensed frequency 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley in view of Bennis and Aksu with the teachings of Xu. Xu provides a solution in which a measurement unit measures time by aligning a time reference signal so as to reduce energy consumption of the user equipment and improve accuracy and reliability of the measuring result (Xu Abstract; Paragraph [0001-0013]).

Claims 37 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Barkley in view of Bennis and Aksu as applied to claim 28 and 38 above, and further in view of Nagata et al. U.S. Patent Application Publication 2016/0057693, hereinafter Nagata.

Regarding Claim 37 and 47, Barkley in view of Bennis and Aksu disclose the method and apparatus according to Claim 28 and 38. Barkley in view of Bennis and Aksu disclose detecting a congestion state but fail to disclose wherein the determining whether the unlicensed frequency band is in the congestion state or not further comprises: determining, based on a 
	However, Nagata more specifically teaches wherein the determining whether the unlicensed frequency band is in the congestion state or not further comprises: determining, based on a quantity of discovery reference signals DRSs received in the unlicensed frequency band in a preset time period, that the unlicensed frequency band is in the congestion state (Figure 19; Paragraph [0094] Each user apparatus UE performs signaling to transmit a control signal including information indicating congestion to the base station eNB. A method for measuring congestion by the user apparatus UE is not limited to a particular method, for example, the status of congestion can be estimated by measuring the number of received discovery signals, frequency of collision of transmitted discovery signal with another discovery signal, and the like. The user apparatus UE transmits, to the base station eNB, information (congestion information) indicating congestion measured by the user apparatus UE by the signaling).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley in view of Bennis and Aksu with the teachings of Nagata. Nagata provides a solution in which since the pattern selection unit selects discovery resource in order to transmit discovery signal out of determined resource group, the distributed discovery and centralized discovery are mixed reliably and the collision of the discovery signal can be reduced (Nagata Abstract; Paragraph [0008-00020 and 0068]).


Allowable Subject Matter
Claims 29-32 and 39-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 29 and 39, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim “wherein the determining whether the N application programs comprise the application program comprising the low-latency service comprises: collecting, in a preset period, statistics about a quantity of uplink data packets of each of the N application programs, and when a quantity of uplink data packets of at least one of the N application programs is greater than a first threshold, determining that the application program comprising a low-latency service is running on the terminal.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 30 and 40, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim “wherein the determining that the N application programs comprise the application program comprising the low-latency service comprises: collecting, in a preset period, statistics about a quantity of downlink data packets of each of the N application programs, and determining that the application program comprising a 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 31 and 41, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim “wherein the determining that the N application programs comprise the application program comprising the low-latency service comprises: collecting, in a preset period, statistics about a quantity of sockets used by each of the N application programs, and when a quantity of sockets used by at least one of the N application programs is greater than a third threshold, determining that the application program comprising a low-latency service is running on the terminal.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 32 and 42, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim “wherein the determining that the N application programs comprise the application program comprising the low-latency service comprises: collecting, in a preset period, statistics about a data transmission rate of a data packet of each of the N application programs, and when a data transmission rate of a data packet of at 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gunasekara et al. U.S. Patent Application Publication 2019/0058999 – Methods and Apparatus for Dynamic Control and Utilization of Quasi-Licensed Wireless Spectrum
Han et al. U.S. Patent Application Publication 2019/0349022 – Method for Rendezvous of Unlicensed Users Having Multiple Transceivers in Cognitive Radio Networks
Michels et al. U.S. Patent Application Publication 2015/0049763 – Handling High Throughput and Low Latency Network Data Packets in a Traffic Management Device
Muley et al. U.S. Patent Application Publication 2016/0262073 – System and Method for Providing Maximum Fill Link Via Bonded Services
Lim et al. U.S. Patent Application Publication 2017/0353849 – Method and Apparatus for Receiving, by Mobile Terminal in Idle Mode, Mobile End Service in Communication System

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414